DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 13, 2018.  Claims 1-27 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for U.S. Provisional Patent Application Nos. 62/651,567 and 62/658,987, filed April 2, 2018 and April 17, 2018, respectively, are acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2018 and November 25, 2019, are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Objections
Claims 1-17, 18 and 27 are objected to because of the following informalities:  



Claims 1, 17, 18 and 27 are objected to the use of “via” as there is no well-defined meaning thereof.  Corrections are required.

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 and 27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18 and 27 of copending Application No. 16/191,120, filed November 14, 2018 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 17 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites the limitation "the operation data".  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

The terms "short" and “long” in claim 17 is a relative term which renders the claim indefinite.  The terms "short" and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.

The terms "urgent" and “non-urgent” in claim 26 is a relative term which renders the claim indefinite.  The terms "urgent" and “non-urgent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0108691, to Tucker et al. (hereinafter Tucker).

As per claim 1, and similarly with respect to claim 18, Tucker discloses a system for providing vehicle information to a user via audible signals, the system being configured for use with a vehicle and a mobile communication device, the system comprising: a data acquisition and transfer device disposable in communication with a vehicle computer on a vehicle to receive diagnostic data therefrom (e.g. see Fig. 3 and paragraphs 0046-0047, wherein a data terminal 303 of a vehicle is ; and a remote diagnostic server disposable in communication with the data acquisition and transfer device to receive the diagnostic data therefrom (e.g. see Fig. 3 and paragraphs 0049-0050, wherein data stored at the live data storage 311 (i.e. data acquisition and transfer device) is transferred to the data server 305; and see paragraph 0051, wherein the data server 305 is remote from the data terminal 303), the remote diagnostic server including a plurality of preset vehicle conditions stored thereon (e.g. see paragraph 0052, wherein the data server analyses data to determine condition indicators thereof (i.e. the remote diagnostic server includes comparable conditional indicators), the remote diagnostic server being operative to analyze the diagnostic data and generate an alert signal when the diagnostic data represents at least one of the preset vehicle conditions (e.g. see Fig. 3 and paragraph 0054, wherein the data server includes an alert system 317 that generates an alert based upon static indicator threshold), the mobile communication device being operative to generate an audible signal in response to receipt of the alert signal (e.g. see paragraph 0054, wherein the alert system includes a cockpit indicator (i.e. mobile communication device) that generates an audible warning based upon a generated alert), the audible signal including diagnostic information associated with the received diagnostic data (e.g. see paragraph 0054, wherein the alert includes a list of conditions of concern).  

As per claim 2, Tucker discloses the features of claim 1, and further discloses wherein the remote diagnostic server is capable of determining the plurality of preset vehicle conditions based on vehicle identification information associated with the vehicle (e.g. see paragraph 0049, wherein the list of conditions include performance parameters (i.e. operable range)).

As per claim 7, Tucker discloses the features of claim 1, and further discloses wherein the audible signal includes voice alerts in a prescribed language selected by a user (e.g. see paragraph 0054, wherein voice prompts are generated, the office further notes that the language would be preselected based upon understanding by user).

As per claim 8, and similarly with respect to claim 20, Tucker discloses the features of claims 1 and 18, respectively, and further discloses further comprising voice conversion tool disposable in communication with the remote diagnostic server to receive the alert signal and convert the alert signal from a digital format to a voice format to facilitate generation of the audible signal by the mobile communication device (e.g. see paragraph 0054, the Office notes that the alert system is digital and hence would require conversion from a digital format).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of U.S. Patent Publication No. 2014/0244110, to Tharaldson et al. (hereinafter Tharaldson).

As per claim 3, Tucker discloses the features of claim 2, but fails to disclose wherein the vehicle operational condition relates to a level of gas in a gas tank on the vehicle, and the operable range includes a predefined level of gas under a maximum threshold.  However, Tharaldson teaches transmission of fuel levels to a mobile device, which includes fuel range (e.g. see Fig. 5 and paragraph 0077).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include in additional to fuel flow, the level of fuel in a fuel tank, as taught by Tharaldson, for the purpose of informing a user of a potential failure of a vehicle engine.

As per claim 6, Tucker discloses the features of claim 1, but fails to disclose wherein at least one of the plurality of preset vehicle conditions stored on the remote diagnostic server includes a preset battery level for a vehicle battery.  .

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of U.S. Patent Publication No. 2014/0195100, to Lundsgaard et al. (hereinafter Lundsgaard).

As per claim 4, Tucker discloses the features of claim 1, but fails to disclose wherein the remote diagnostic server is capable of determining the plurality of preset vehicle conditions based on vehicle identification information associated with the vehicle.  However Lundsgaard teaches the use of vehicle identification for determining abnormalities in a vehicle based upon the identification information (e.g. see paragraph 0015).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include identifying the vehicle that is under analysis to equate received sensor or diagnostic information to expected sensor or diagnostic information.

As per claim 5, and similarly with respect to claim 19, Tucker, as modified by Lundsgaard, teaches the features of claims 4 and 18, respectively, and Lundsgaard wherein the data acquisition device is capable of receiving the vehicle identification information from the vehicle computer and communicating the vehicle identification information to the remote diagnostic serve (e.g. see paragraph 0015, wherein Lundsgaard teaches the use of vehicle identification for determining abnormalities in a vehicle based upon the identification information).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include identifying the vehicle that is under analysis to equate received sensor or diagnostic information to expected sensor or diagnostic information.

As per claim 16, Tucker discloses the features of claims 1, but fails to disclose wherein the data acquisition and transfer device is configured to transmit a data request signal to the vehicle computer in response to receipt of an instructional signal from the mobile communication device.  However, Lundsgaard teaches a mobile device having an application for establishing communication (i.e. request) to receive diagnostic information from the vehicle, via an OBD II connector (e.g. see paragraph 0045).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include requesting, via a mobile device, information pertaining to the vehicle for the purpose of warning the driver of impending vehicle issues.

Claims 9-11, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of U.S. Patent Publication No. 2018/0072250, to Kim et al. (hereinafter Kim).

As per claim 9, and similarly with respect to claim 21, Tucker discloses the features of claims 1 and 18, respectively, but fails to disclose wherein the data acquisition and transfer device is configured to: determine whether the vehicle is stationary when the data acquisition and transfer device is disposed in communication with the vehicle computer; and transmit a data request signal to the vehicle computer to request the diagnostic data in response to a determination that the vehicle is stationary.  However, Kim teaches determining whether the vehicle is stopped based upon an external diagnostic request and when the vehicle has stopped, forwarding the request to a particular device of interest (e.g. see paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include seeking an obtaining diagnostic information from a vehicle when the vehicle has stopped for the purpose of gathering a data set from a previous use of the vehicle.

As per claim 10, and similarly with respect to claim 22, Tucker, as modified by Kim, teaches the features of claims 9 and 21, respectively, and Kim further teaches wherein the data acquisition and transfer device is configured to receive operational data from the vehicle computer and determine whether the vehicle is stationary based on the received operational data (e.g. see paragraph 0018, the Office further notes that the determination by the processor to determine whether the vehicle has stopped would be based upon some operation aspect of the vehicle whether it functioning of devices or movement of the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include using operational data of the vehicle as one of a limited number of methods for determining movement of a vehicle.

As per claim 11, Tucker discloses the features of claim 8, but fails to disclose wherein the operational data is speed data from the vehicle computer.  However, Kim teaches  determining whether the vehicle has stopped would be based upon some operation aspect of the vehicle whether it functioning of devices or movement (i.e. speed) of the vehicle.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include using operational data of the vehicle as one of a limited number of methods for determining movement of a vehicle.

As per claim 25, Tucker discloses the features of claim 18 but fails to disclose further comprising the step of determining whether the vehicle is stationary, the transmitted alert signal including instructions to limit generation of the audible signal only when the vehicle is determined to be stationary.  Kim teaches  determining whether the vehicle has stopped would be based upon some operation aspect of the vehicle whether it functioning of devices or movement (i.e. speed) of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of U.S. Patent Publication No. 2012/0029762, to Ubik et al. (hereinafter Ubik).

As per claim 17, Tucker discloses the features of claims 1, but fails to disclose wherein the data acquisition and transfer device includes a long range communication circuit for communicating with the remote diagnostic server via a cellular network, or a short range communication circuit for communicating with the remote diagnostic server via the mobile communication device.  However, Lundsgaard teaches a mobile device having both long range and short range communcation (e.g. see Fig. 2B).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Tucker, to include providing various communication circuitry for enabling communication with multiple devices disposed both locally and afar.

Allowable Subject Matter
Subject to non-prior art rejections and objections, claims 12 and 23 would be allowable if amended to include the subject matter of the claims they depends upon.  The reason for holding the subject matter of claims 12 and 23 as allowable is the feature of the data acquisition and transfer device including a motion sensor to determine a moving status of the vehicle in response to it being in communication with the vehicle computer, in view of the prior art of record renders the claim novel and non-obvious.  Claims 13-15 and 24 would be allowable, as well, for being dependent upon either claim 12 or claim 23.

Subject to non-prior art rejections and objections, claim 26 would be allowable if amended to include the subject matter of the claims they depends upon.  The reason for holding the subject matter of claim 26 as allowable is the feature wherein the transmitted alert signal is associated with one of a non-urgent indicator and an urgent indicator, the method further comprising the step of determining whether the vehicle is stationary, the generation of the audible signal being limited to when the vehicle is stationary when the alert signal is associated with the non-urgent indicator, the generation of the audible signal proceeding independent of the determination of whether 

Subject to non-prior art objections, claim 27 would be allowable if amended to such objection.  The reason for holding the subject matter of claim 27 as allowable is the feature of ; analyzing the initial status data using the diagnostic data processor to determine an operational status of the vehicle as being one of the moving status and the non-moving status; terminating the system data link when the operational status is determined to be the moving status; receiving subsequent status data at the diagnostic data processor, the subsequent status data being associated with operation of the vehicle subsequent to receipt of the initial status data; analyzing the subsequent status data using the diagnostic data processor to determine the operational status of the vehicle as being one of the moving status and the non-moving status; and re-establishing the system data link when the operational status is determined to be the non-moving status based on the analysis of the subsequent status data, in view of the prior art of record renders the claim novel and non-obvious.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Application No. 2013/0110344 which relates to vehicle diagnostics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669